UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7338


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


RICKY CAMPBELL,

                  Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (5:05-cr-00013)


Submitted:   February 28, 2008              Decided:   March 5, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Campbell, Appellant Pro Se. Charles T. Miller, United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ricky Campbell appeals the district court’s order denying

his motion to reconsider filed under Fed. R. Civ. P. 60(b).            As

noted   by    the   district   court,     civil   procedural   rules   are

inapplicable for Campbell’s criminal proceeding.        We have reviewed

the record and find no reversible error.           Accordingly, we deny

Campbell’s motion to proceed in forma pauperis and dismiss the

appeal for the reasons stated by the district court. United States

v. Campbell, No. 5:05-cr-00013 (S.D.W. Va. Aug. 31, 2007).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                DISMISSED




                                  - 2 -